IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DEMARIO PARAMORE,                   NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-4531

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 19, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Robert A. Morris and Elliott Smith of Law Offices of Robert Morris, Tallahassee,
for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.